DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. 
With respect to the last office action, Applicant amends claims discusses the claims limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not meet the claims limitations (see Applicant’s Remarks).
              In response, Examiner notes Applicant’s arguments/amendments, however, the primary PAR (PPAR or MANK) discloses, discloses HDMI device control via IP and further discloses a proxy device or a network apparatus (see figs1-2, TV Set 12 or IP-HDMI Bridge, [0015-0017], with an IP Interface “IPI” for establishing communication with an IP Device or Mobile Device “MD” and HDMI-LAN devices couple wire/wirelessly to IP-HDMI Bridge); PPAR further discloses data Receiver (IPI, see fig.1) “Reception circuitry” is configured to receive a command transmitted from a first device (Mobile Device “MD”) on a first network (IP network, [0026-0029] and [0035-0040), where the MD communicates to the LAN devices on the HDMI via the TV set-IPI or IP-HDMI Bridge using IP connection; the IPI sending section “Control circuitry” is further configured to formats or translates commands and generates command(s) that includes transmitter information where the generated command(s) (signaling) is communicated over a transmission path of a second network (HDMI LAN network of a plurality of devices), which meets the claimed limitation, “…rewrite the transmitter information added to the received command nformation indicating a device type of the proxy device to information indicating a device type of a device capable of transmitting the command based on the device type of the proxy indicating a device incapable of transmitting the command” (figs.2-4B, [0037-0048] and [0051]),the IP-HDMI Bridge includes WLAN capability and establishes communication with the MD to control the HDMI devises uses physical and logical addresses (stored as a table or generates an address), commands receives from the MD to the IP-HDMI Bridge are translated or formatted into respective CEC commands and sent to appropriate HDMI device(s), where the translating involves receiving embedded CEC command, unpacked and forward or receives commands in other format, generates CEC commands on the basis of the received commands to control an HDMI devices on the LAN; furthermore any of the devices on the LAN may be controlled by the control device via the IP-HDMI Bridge, receive and translate command data from the control device into CEC commands and vice versa, relaying CEC commands via the LAN devices; MANK discloses formats commands (receiver commands and/or transmitter commands (signaling))  via a device where the MD relays CEC commands via the IP-HDMI Bridge to control respective LAN devices, using stored table of addresses and CEC commands stored or polled/generated to select a device based on the respective CEC commands associated with device(s) ([0037-0048] and [0051-0052]), BUT appears silent as to rewriting additional transmitter information added to the received command from information indicating a device type of the proxy device to information indicating a device type of a device capable of transmitting the command based on the device type of the proxy indicating a device incapable of transmitting the command; However, in the same field of endeavor, KATO discloses control information transmission method, relay server and controllable device where an MD or PC uses IP to communicate to private network or LAN devices via a NAT-Router “NATR” (figs.1-6, Abstract, [0013-0018]) and where the NATR receives commands, analyzes the commands to control the LAN devices and in a scenario where the NATR cannot process the received commands, rewrites address (IP address and manufacturer serial number “type of device information” of specific device) to communicate commands and other information stored on a database to an intermediate server or a proxy server to establish a communication path, where pseudo transmission information is repeatedly created within a time interval of the request, to establish a session with the specific device(s) (e.g., video recorder with IP address and manufacturer serial number) coupled the private LAN and the control device (Mobile Device “MD”) via the NATR, to enable the processing of specific desired commands associated with the specific device (specific to a manufacturer) coupled to the private LAN and the MD (figs,1-6, [0013-0020], [0074-0078], [0080-0090], [0101-0103] and [0121-0124-proxy]) as discussed below. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office actions is made FINAL.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MANK (WO 2014/063886) in view of KATO (2006/0161639).
	As to claims 1-4, MANK discloses HDMI device control via IP and further discloses a proxy device or a network apparatus (figs1-2, TV Set 12 or IP-HDMI Bridge, [0015-0017], comprising an IP Interface “IPI” for establishing communication with an IP Device or Mobile Device “MD” and HDMI-LAN devices couple wire/wirelessly to IP-HDMI Bridge) comprising 
             Reception circuitry (fig.1, data Receiver of the IPI) configured to receive a command transmitted from a first device (Mobile Device “MD”) on a first network (IP network, [0026-0029] and [0035-0040), note the MD communicates to the LAN devices on the HDMI via the TV set-IPI or IP-HDMI Bridge using IP connection; and
	Control circuitry configured to add transmitter information (IPI sending section) formats or translates commands and generate command(s) that includes transmitter information where the generated command(s) or address or signaling is communicated over a transmission path of a second network (HDMI LAN network of a plurality of devices path of a second network (HDMI LAN network of a plurality of devices), Rewrite the transmitter information added to the received command from information indicating a device type of the proxy device ((type of device associated with the proxy)) to information indicating a device type of a device ((specific device)) capable of transmitting the command based on the device type of the proxy indicating a device incapable of transmitting the command (figs.2-4B, [0037-0048] and [0051]), note the IP-HDMI Bridge includes WLAN capability and establishes communication with the MD to control the HDMI devises uses physical and logical addresses (stored as a table or generated), commands receives from the MD to the IP-HDMI Bridge are translated into respective CEC commands and sent to appropriate HDMI device(s), where the translating involves receiving embedded CEC command, unpacked and forward or receives commands in other format, generates CEC commands on the basis of the received commands to control an HDMI devices on the LAN; furthermore any of the devices on the LAN may be controlled by the control device via the IP-HDMI Bridge, receive and translate command data from the control device into CEC commands and vice versa, relaying CEC commands via the LAN devices   
	MANK discloses formats commands (receiver commands and/or transmitter commands (signaling))  via a device where the MD relays CEC commands via the IP-HDMI Bridge to control respective LAN devices, using stored table of addresses and CEC commands stored or polled/generated to select a device based on the respective CEC commands associated with device(s) ([0037-0048] and [0051-0052]), BUT appears silent as to rewriting additional transmitter information added to the received command from information indicating a device type of the proxy device (type of device associated with the proxy) to information indicating a device type of a device (specific device) capable of transmitting the command based on the device type of the proxy indicating a device incapable of transmitting the command.
	However, in the same field of endeavor, KATO discloses control information transmission method, relay server and controllable device where an MD or PC uses IP to communicate to private network or LAN devices via a NAT-Router “NATR” (figs.1-6, Abstract, [0013-0018]) and where the NATR receives commands, analyzes the commands to control the LAN devices and in a scenario where the NATR cannot process the received commands, rewrites address (IP address and manufacturer serial number “type of device information” of specific device) to communicate commands and other information stored on a database to an intermediate server or a proxy server to establish a information is repeatedly created within a time interval of the request, to establish a session with the specific device(s) (e.g., video recorder with IP address and manufacturer serial number) coupled the private LAN and the control device (Mobile Device “MD”) via the NATR, to enable the processing of specific desired commands associated with the specific device coupled to the private LAN and the MD (figs,1-6, [0013-0020], [0074-0078], [0080-0090], [0101-0103] and [0121-0124-proxy]).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of KATO into the system of MANK to efficiently analyzed control commands and other information identifying type of proxy device associated with specific device(s) and if necessary based on the analysis of the commands, relay specific control commands for controlling specific devices on the LAN to other proxy device(s) for efficient processing    
	As to claim 5, the claimed “A processing method of a proxy device…” is composed of the same structural elements that were discussed with respect to claims 1-4.
	As to claim 6, the claimed “A network apparatus…” is composed of the same structural elements that were discussed with respect to claims 1-4.
Claim 7 is met as previously discussed in claims 1-4.
Claims 8-9 are met as previously discussed in claims 1-4

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG